Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because boxes B & 12-22 of Fig. 1 and 102-108 of Fig. 2 should be labeled with descriptive legends (e.g. box #102 – detect battery behavior --) Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuator” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation: Page 13, line 4-7 of the specification discloses the actuator may be " ...an alarm (e.g., klaxon or warning light), a shut-off switch, a coolant and/or quench system, a barricade (e.g., to isolate the battery at risk), and/or the like...”.  If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart et al. (U.S. 2011/0298417 A1).

Regarding claim 13, Stewart teaches a system for differentiating short circuiting in a battery comprises: a detector via subsystem 220 coupled to the battery (the Examiner considering detector as “Subsystem 220” Subsystem 220 coupled to the battery using communication bus 235 , See Figure 2, Pars. 0023-0024); a monitor 215 in communication with the detector (see Figure 2, par. 0023, wherein a battery management system (BMS) 215 and a battery data acquisition and monitoring subsystem 220. A communication bus 225 couples subsystem 220 to BMS 215 and a communication bus 230 couples BMS 215 to charger 210. A communication bus 235 couples battery data from battery 205 to subsystem 220), the monitor 215 including at least one profile of a battery shorting behavior (see Par. 0024-0028, Table 1 & Claim 1), and a comparator via micro-processor (see pars. 0034 & 0043, claim 1, wherein "Controller-CPU or Micro-Controller or Processor” process the self-discharge rate of the pack can be measured and compared with the self-discharge rate for a cell of that capacity without an internal-cell short present from a look-up table) for matching data from the detector to the profile (see Abstract, claim 1, pars. 0007-0008, wherein a controller comparing the set of anomalous conditions against a set of predetermined profiles); and

a controller for taking action based upon information from the detector (see Abstract, claims 1, 6 & Pars. 0007 & 0030, see “Operator notified").
As to claim 14, Stewart discloses wherein the battery is at least one of a battery is lithium ion battery 205 containing cells (see Fig. 2, Lithium Ion Battery 205, Par. 0024 & Claim 17).
As to claim 15, Stewart discloses an actuator 240 (the examiner consider actuator is a switch as rejected under 112(f) above) for taking action based upon instructions from the controller 215 (see par. 0024, wherein BMS 215 controls the charging current according to a profile established by the embodiments of the present invention. Subsystem 220 acquires the desired data as described herein regarding battery 205. For example, the data may include voltage, SOC, temperature, and other applicable data used by BMS 215. In some embodiments, subsystem 220 may be part of BMS 215 and BMS 215 may be part of charger 210. One or more of charger 210, BMS 215, and subsystem 220 control a switch 240).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK  ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2858
		November 30, 2022

/LEE E RODAK/           Primary Examiner, Art Unit 2858